DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-11 and 16 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. US 2017/0105492 A1 (Wetzel), and further in view of Neuron et al.US 20150007412 A1.

Regarding Claim 1, Wetzel discloses, A button fastener-side die (Abstract, FIG. 1, #s 28, 30) for attaching a snap button (FIG. 1, para [0027]), on which a button fastener (FIG. 1, #18, para [0027]) is to be set when a snap member (FIG. 1, #16, para [0027]) is attached to a fabric (FIG. 1, #10, para [0027]) with the button fastener, the button fastener comprising an annular base (FIG. 1, #20, para [0027]) defining an opening (FIG. 1, #20 – being a ring therefore has an opening) and a plurality of legs (FIG. 1, #s 22, 24, & 26, para [0027]) extending from the base, the button fastener-side die comprising: 
a holding part (FIG. 1, (#s 32, 34, - the two parts combined), para [0031]) for holding the button fastener, a correcting member (FIG. 1, #36) for passing through the opening of the base of the button fastener held by the holding part (para [0032]), the correcting member to move in a passing direction (The die of the reference is capable of being operated in an upward direction) toward passing through the opening of the base of the button fastener (para [0032]), disposed between the correcting member and arranged to move in the passing direction, and a gap (FIGS. 4 & 5 – illustrates a gap forming below 36) between the correcting member,

wherein when at least one of the legs of the button fastener is in an abnormal position bent radially inward from a normal position (para [0033]), is temporarily compressed and the gap is temporarily reduced (FIGS. 4 & 5 – illustrated reduction) as the correcting member (36) corrects the leg(s) (22,24,26) in the abnormal position to be in the normal position as the correcting member is passing through the opening of the button fastener (para [0033]),

Wetzel does not disclose, a pushing member, and a first spring.
However, Neuron teaches, a pushing member (Fig. 3, #18, para [0017]), and a first spring (Fig. 3, #36, para [0025]).
Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Neuron before the effective filling date of the claimed invention to modify the apparatus (Abstract), as disclosed by Wetzel, to include the pushing member (Neuron, #18) and the first spring (Neuron, #36) as taught by Neuron. Since Neuron teaches these structures that are known and beneficial, thereby providing the motivation to utilize the pushing member (Neuron, 18) and the first spring (Neuron, 36) so as to improve the effectiveness of the apparatus (Wetzel, Abstract) by providing a supplemental force (Neuron, para [0025]) on the pushing member (Neuron, 18, para [0025]). 

Regarding Claim 2, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron discloses, wherein when the correcting member (Wetzel, 36) is in an unloaded state where the correcting member is not subjected to a force in a direction opposite to the passing direction, the first spring (Neuron, 36) is in an initial state of most extension in the passing direction (FIG. 5, para [0035]),

Regarding Claim 3, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron further discloses, wherein when the correcting member (Wetzel, 39) comes into contact with the leg(s) (Wetzel, 22, 24, 26) in the abnormal position (Wetzel, FIG. 2, para [0031]), the correcting member temporarily stops moving in the passing direction or its moving speed decreases.

Regarding Claim 4, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron discloses, further discloses, wherein when the first spring (Neuron, 36) reaches the most compressed state as most compressed in the passing direction (Wetzel, paras [0033-34]), the pushing member (Neuron, 18) pushes the correcting member (Wetzel, 36) which is temporarily stopped to force it to move in the passing direction so as to pass through the opening (para [0032-33]) of the button fastener (Wetzel, 18).

Regarding Claim 5, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron further discloses, wherein in the most compressed state of the first spring, the gap disappears and the pushing member comes into contact with the correcting member (Wetzel, FIG. 5, para [0035]).

Regarding Claim 6, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron further discloses, which moves in the passing direction in order to release the holding of the button fastener by the holding part and supports the button fastener when the legs (Wetzel, 22, 24, 26) of the button fastener are swaged (Wetzel, para [0029]).
Wetzel does not disclose, comprising a supporting member
However, Neuron teaches, comprising a supporting member (Fig. 3, #20, para [0023])
Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Neuron before the effective filling date of the claimed invention to modify the apparatus (Abstract), as disclosed by Wetzel, to include the supporting member (Fig. 3, #20) as taught by Neuron. Since Neuron teaches these structures that are known and beneficial, thereby providing the motivation to utilize the supporting member (Neuron, Fig. 3, #20) so as to improve the apparatus (Abstract) as disclosed by Wetzel by supporting the shaft member (Wetzel, para [0214]).

Regarding Claim 7, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron further discloses, wherein the supporting member (Neuron, 20) is a cylindrical member (Neuron, Fig. 1B – illustrates 20 as cylindrical), and the correcting member (Wetzel, 36) and the pushing member (Neuron, 18) are disposed at least partially inside the supporting member (Neuron, 20).

Regarding Claim 8, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron further discloses, wherein the holding part (Wetzel, combined 32 & 34) comprises a pair of holding members (Wetzel, FIG. 1, #s 32 &34) and an elastic member (Wetzel, FIG. 10, #52, para [0042]) for biasing the pair of the holding members in a direction to approach each other, and wherein each of the holding members has an inclined surface (Wetzel, FIG. 10 - #34 illustrates and incline surface – mutatis mutandis para [0045]), and the holding members are displaced in a direction away from each other against the biasing of the elastic member by the supporting member contacting the inclined surface (Wetzel, para [0042 & 0044-45]).

Regarding Claim 16, as combined, Wetzel/Neuron discloses, as previously claimed.  As combined, Wetzel/Neuron further discloses, wherein when the pushing member (Neuron, 18) is in its forefront position in the passing direction, the correcting member (Wetzel, 36) reaches its forefront position in the passing direction, by the first spring (Neuron, 36), where the correcting member is allowed to come into contact with the fabric (FIGS. 1 and 9, #10, para [0041]).


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
The prior art or record fails to disclose, teach, or fairly suggest,
a rear member for moving the pushing member in the passing direction and a stopper for restricting the moving of the rear member, a plunger for moving the supporting member, and a second spring so as to move the rear member via the plunger.
The prior art of record that comes closest to teaching this limitation is Nanba et al. WO-2014097483-A1 (Nanba).  However, Nanba does not disclose the rear member moving the pushing member or the stopper restricting the movement of the same.  In addition, Nanba or other prior art fails, in combination with Wetzel/Neuron, to address the limitation of a plunger moving the supporting member in the passing direction via a second spring.  Therefore, this prior art fails to teach the aforementioned limitations and would require unreasonable combinations to would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii US-20110302758-A1, Wolff  US-2310008-A, Carpinella US-3013271-A, Barratt US-3013272-A, and Seki US-4436238-A cited for die, snap, button, prongs, fasteners, legs, springs, supporting and cylindrical members, holding members, plunger, and stopper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        10 Aug 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731